Third District Court of Appeal
                               State of Florida

                        Opinion filed December 31, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-1296
                         Lower Tribunal No. 09-35363
                             ________________


                                 Ariel Bueno,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Ariana Fajardo, Judge.

      Ariel Bueno, in proper person.

     Pamela Jo Bondi, Attorney General, and Jacob Addicott, Assistant Attorney
General, for appellee.


Before ROTHENBERG, EMAS and FERNANDEZ, JJ.

      PER CURIAM.
      Appellant, Ariel Bueno, appeals from an order denying his motion to correct

illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). After

Bueno filed his initial brief, we directed the State to file an answer brief addressing

whether the judgment and sentence accurately reflects the oral pronouncement

made by the trial court at the time of sentencing. In its answer brief, the State

acknowledges that the judgment and sentence do not conform to the trial court’s

oral pronouncement, but correctly points out that Bueno did not raise this issue in

the trial court, and we therefore do not consider it on appeal. Stangarone v. State,

94 So. 3d 652 (Fla. 4th DCA 2012).

      As to the issues which Bueno did raise in his motion below and on appeal,

we find they are without merit and affirm the trial court’s order denying same. Our

affirmance is without prejudice to Bueno filing a motion to correct illegal sentence

to the extent the written judgment and sentence conflicts with the oral

pronouncement. See Williams v. State, 957 So. 2d 600 (Fla. 2007) (holding that

where it is apparent from the face of the record that a written sentence conflicts

with the oral pronouncement, relief is properly sought by a motion to correct

illegal sentence under rule 3.800(a)).

      Affirmed without prejudice.




                                          2